Citation Nr: 0607097	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The National Personnel Records Center is unable to locate the 
veteran's original service medical records, and it has been 
suggested these records were likely destroyed, presumed to 
have been lost in a 1973 fire at the NPRC facility located in 
St. Louis, Missouri.  VA has a heightened duty in these 
cases.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In January 2006, the veteran submitted to the Board his 
service medical records that show complaints of back pain.  
As there is also evidence of post-service low back disorders, 
VA must schedule the veteran for an examination to determine 
the etiology of any current back disorder.  

In private treatment records, it is mentioned that the 
veteran is or was attempting to obtain Social Security 
Administration (SSA) disability benefits.  Given VA's 
heightened duty in this case, the RO must obtain any 
available SSA records.

Accordingly, this case is remanded for the following actions:

1.  The RO must attempt to obtain and 
associate with the claims file the 
veteran's SSA records.  If no such records 
exist or are otherwise unavailable, a 
negative reply must be associated with the 
claims file.  

2.  The veteran must be afforded a VA 
examination to determine the etiology of 
any back disorder found.  The veteran's 
entire claims file, must be made available 
and reviewed by an appropriate VA 
examiner, and a nexus opinion must be 
offered regarding the etiology of the 
veteran's current back disorder.  The 
examiner must state whether any diagnosed 
back disability is related to the 
veteran's military service.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative must then 
be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

